                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                            DOCKET No. 5:20-cv-00673

 CORVIAS CONSTRUCTION, LLC,
 A Delaware Limited Liability Company,

 CORVIAS CONSTRUCTION PARTNERS,
 LLC,
 A Delaware Limited Liability Company,

 BRAGG COMMUNITIES, LLC,
 A Delaware Limited Liability Company,                        COMPLAINT FOR
                                                          DECLARATORY JUDGMENT
                                        Plaintiffs,

                        v.

 STEADFAST INSURANCE COMPANY,

                                       Defendant.


       COMES NOW the Plaintiffs, Corvias Construction, LLC (“CC”), Corvias Construction

Partners, LLC (“CCP”), and Bragg Communities, LLC (“BC” and collectively with CC and CCP,

the “Plaintiffs”), by counsel, and for its Complaint for Declaratory Judgment, pursuant to 28 U.S.

Code § 2201(a), against Defendant, Steadfast Insurance Company (“Steadfast”), states as follows:

                                           PARTIES

       1.      CC is a Delaware limited liability company with its principal place of business at

1405 South County Trail, East Greenwich, Rhode Island 02818. CC is licensed to transact business

in North Carolina.

       2.      CCP is a Delaware limited liability company with its principal place of business at

1405 South County Trail, East Greenwich, Rhode Island 02818. CCP is licensed to transact

business in North Carolina.




            Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 1 of 44
        3.       BC is a Delaware limited liability company with its principal place of business at

1405 South County Trail, East Greenwich, Rhode Island 02818. BC is licensed to transact business

in North Carolina.

        4.       Steadfast is an Illinois insurance company with its principal place of business at

1299 Zurich Way, 5th Floor, Schaumburg, IL 60196-1056.

                                  JURISDICTION AND VENUE

        5.       Pursuant to 28 U.S.C. § 1332, this Court has diversity jurisdiction over the matter

because the amount in controversy exceeds $75,000.00 and Plaintiffs and Steadfast are citizens of

different states.

        6.       Pursuant to 28 U.S.C. § 1391, venue is proper in this Court because the insured

project and risk is located in Cumberland County, North Carolina.

                                   FACTUAL ALLEGATIONS

        7.       BC and Picerne Construction/FBG, LLC (“PC”) entered into a Standard Form of

Agreement dated August 1, 2003, as amended and restated (the “Construction Contract”) in order

to construct and renovate the privatized military housing projects at Fort Bragg, North Carolina

(the “Project”).

        8.       Part of the Project consisted of the construction of five apartment buildings in a

development known as Randolph Pointe and designated as Phase 2 (collectively, “Randolph

Pointe Phase 2”).

        9.       Randolph Pointe Phase 2 is located on Fort Bragg in Cumberland County, North

Carolina.

        10.      Steadfast issued Subguard Policy Number SGD 9374050-003 (the “SDI Policy”)

to Picerne Military Housing, LLC. A true and accurate copy of the SDI Policy is attached hereto

as Exhibit 1.


                                      Page 2 of 44
              Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 2 of 44
       11.      SDI Policy Endorsement #5 “Named Insureds Endorsement” names PC as an

insured under the SDI Policy.

       12.      The SDI Policy was obtained for the benefit of BC and to protect the interests of

BC.

       13.      BC is a beneficiary of the SDI Policy.

       14.      The SDI Policy provided coverage from March 27, 2012 to March 27, 2015 (the

“Policy Period”).

       15.      SDI Policy Endorsement # 7 allows for enrollment of eligible subcontractors

executed during the policy term for the Project.

       16.      All payments of premium for the SDI Polices have been made.

       17.      SDI Policy § 1 states: “Subject to the Limits of insurance stated in Item 3. of the

Declarations, we will indemnify you for Loss after application of the Deductible and Co-payment

amounts as stated in Items 4. & 5. of the Declarations and subject to the Retention aggregate stated

in Item 6. of the Declarations, but only to the extent of a Default of performance by your

Subcontractor/Supplier as respects any Covered subcontract or purchase order agreement.”

       18.      SDI Policy § II(H) states: “Loss means the costs and expenses paid by you to the

extent caused by a Default of performance of a Subcontractor/Supplier under the terms of a

Covered Subcontract or purchase order agreement, less the unpaid Balance of the

subcontract or purchase order agreement price, including any amounts retained or recovered

by you with respect to the Covered subcontract or purchase order agreement of the defaulted

Subcontractor/Supplier.




                                     Page 3 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 3 of 44
       Such costs and expenses are:

                1. Cost of completing Subcontractor/Supplier’s obligations under the Covered

                   subcontract or purchase order agreement, including amounts the defaulted

                   Subcontractor/Supplier is required to pay under the Covered subcontract or

                   purchase order agreement to third parties.

                2. Cost of correcting defective or nonconforming work or materials.

                3. Legal and other professional expenses paid by you and directly related to the

                   Subcontractor/Supplier Default of performance.

                4. Costs, charges, and expenses paid by you in the investigation, adjustment, and

                   defense of disputes and directly related to a Subcontractor/Supplier Default

                   of performance.

                5. Indirect costs.

                   Multiple Defaults of performance by the same Subcontractor/Supplier on

                   one or more Covered subcontract or purchase order agreements executed

                   during the Policy Period shall eb considered to be a single Loss.

                   Loss(es) will be attributed to the Policy period in which the Covered

                   subcontract or purchase order agreement was executed, not the year(s) in

                   which Loss(es) are actually paid by you.”

       19.      SDI Policy § VII states: “We will indemnify you for a Loss within thirty (30) days

after we receive a Proof of loss.”

       20.      SDI Policy § II(D) states: “Default of performance means failure of the

Subcontractor/Supplier to fulfill the terms of the Covered subcontract or purchase order




                                     Page 4 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 4 of 44
agreement as determined by you or a legally binding authority. A determination by a legally

binding authority shall supercede [sic] any previous determination.”

       21.      SDI Policy § II(L) states: “Subcontractor/Supplier means:

                1. Any legal entity which has entered into a Covered subcontract or purchase

                   order agreement with the Insured. Subcontractor/Supplier shall not include

                   any subsidiary of the Insured now existing or hereafter formed or acquired,

                   whether partially or wholly owned or controlled, or any subsidiary of a

                   subsidiary (whether direct or indirect), or partner-ship, joint venture or

                   corporation of the Insured.

                2. The receiver, trustee, liquidator, administrator, or similar representative of any

                   Subcontractor/Supplier as described in 1., or its creditors, or the

                   Subcontractor/Supplier as described in 1. as debtor in possession under

                   Chapter 11 of the Federal Bankruptcy Code or any similar statute in another

                   country.

                3. Any successor to such legally existing entity, corporation, proprietorship,

                   receiver, trustee, liquidator, administrator, or similar representative referred to

                   in 1. and 2.

                4. Any corporation and other entity controlling, con-trolled by, or under common

                   control of such legally existing entity, corporation, proprietorship, receiver,

                   trustee, liquidator, administrator, or similar representative referred to in 1., 2.,

                   and 3.”

       22.      SDI Policy § II(C) states: “Covered subcontract or purchase order agreement

means those written binding agreements or other documents executed during the Policy period




                                     Page 5 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 5 of 44
and utilized by you to evidence an agreement between you and your Subcontractor/Supplier, as

such may be amended from time to time or is otherwise defined by endorsement to this Policy.”

       23.      On May 24, 2013, Planworx Architecture, P.A. issued the Construction Set

Drawings for Randolph Pointe Phase 2 (the “Construction Set Drawings”).

       24.      The Construction Set Drawings state that the 2009 North Carolina State Building

Code (“NCSBC”) would apply to the project.

       25.      Johnson Brick Contractors, Inc. (“Johnson Brick”), Wendell Siding Company,

Inc. (“Wendell”), and Zamarripa Brothers Framing, Inc. (“Zamarripa”) entered into subcontracts

with PC during the Policy Period for certain scopes of work in Randolph Pointe Phase 2, described

in more detail below.

       26.      Construction of Randolph Pointe Phase 2 commenced in 2013 and was completed

in December of 2014.

       27.      Froehling & Robertson, Inc. (“F&R”) entered into a contract with BC to perform

construction inspection work at the Project, including Randolph Pointe Phase 2.

       28.      On December 15, 2014, F&R issued a Certificate of Use and Occupancy for the

last of the five apartment buildings constructed in Randolph Pointe Phase 2. Between August 24,

2014 and November 12, 2014, F&R issued Certificates of Use and Occupancy for the other four

apartment buildings constructed in Randolph Pointe Phase 2. A true and accurate copy of F&R’s

Certificates of Use and Occupancy for Randolph Pointe Phase 2 are attached hereto as Exhibit 2.

                               Johnson Brick Contractors, Inc.

       29.      PC (defined as “Contractor”) and Johnson Brick (defined as “Subcontractor”)

executed Master Subcontract Agreement No. MA-JOH-PCFB (the “Johnson Brick MSA”) for

work to be performed by Johnson Brick on the Project pursuant to Work Orders issued by PC to




                                     Page 6 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 6 of 44
Johnson Brick. A true and accurate copy of the Johnson Brick MSA is attached hereto as Exhibit

3.

       30.      The Johnson Brick MSA § 1.1 states: “The Contract Documents consist of this

Agreement, all of its Work Orders (defined below) and Exhibits, any and all addenda issued prior

to execution of this Agreement, documents issued in the bid package, change orders issued after

execution of this Agreement, the prime general contract between CONTRACTOR and Bragg

Communities, LLC (the “Owner”) … together with any and all applicable drawings, plans,

specifications and addenda. All of the above Contract Documents form this Agreement and are

fully incorporated herein. … Unless otherwise defined in an Exhibit, each capitalized term used in

an Exhibit shall have the meaning given to such term in this Agreement.”

       31.      Johnson   Brick    MSA      § 2.1   states:   “CONTRACTOR           shall   direct

SUBCONTRACTOR to perform work through the issuance of written directives called Work

Orders in the basic format prescribed in Exhibit A. The Work Orders shall specify the scope of

work, Subcontract Time allowed for said work, Subcontract Price, and other requirements as set

forth by CONTRACTOR. …”

       32.      Under the Johnson Brick MSA and withing the Policy Period, PC and Johnson

Brick executed Work Order No. V-17E-04050 (the “Johnson Brick WO”) that included work on

all five buildings in Randolph Pointe Ph 2. A true and accurate copy of the Johnson Brick WO is

attached hereto as Exhibit 4.

       33.      Johnson Brick WO Part II “Contract Documents” incorporates by reference the

Construction Set Drawings.




                                     Page 7 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 7 of 44
       34.      The Johnson Brick WO generally described Johnson Brick’s work as masonry and

stone veneer, but more particularly described Johnson Brick’s work in the scope of work attached

to the Johnson Brick WO.

       35.      Johnson Brick’s work on the Randolph Pointe Phase 2 portion of the Project failed

to meet the requirements of the following (collectively, the “Johnson Brick Violations”):

(i) NCSBC; (ii) the Construction Set Drawings; (iii) industry standards; and/or (iv) manufacturer’s

instructions.

       36.      The Johnson Brick Violations include, but are not limited to, the following:

             a. Johnson Brick’s failure to seal its metal flashing at the transition between the siding

                and the masonry wall to the masonry rowlock, which violates Construction Set

                Drawings Sheet A5.11 Detail 3 and Detail 4, NCSBC § 1403.2, and NCSBC

                § 1405.3.

             b. Gaps in Johnson Brick’s metal flashing at corners, which violates Construction Set

                Drawings Sheet A5.11 Detail 4, NCSBC § 1403.2, and NCSBC § 1405.3.

             c. Johnson Brick’s pitching of its metal flashing at the transition between the siding

                and the masonry wall back towards the building, which violates Construction Set

                Drawings Sheet A5.11 Detail 3, NCSBC § 1403.2, and NCSBC § 1405.3.

             d. Johnson Brick’s failure to bend its masonry cap flashing so that the cap flashing sat

                flush on the pitched masonry rowlock and so as to pitch water away from the

                building, which violates Construction Set Drawings Sheet A5.11 Detail 3 and

                Detail 4, NCSBC § 1403.2, and NCSBC § 1405.3.




                                     Page 8 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 8 of 44
e. Johnson Brick’s use of weep tubes, which violates Construction Set Drawings

   Sheet A4.10 Detail 1 and The Brick Industry Association (“BIA”) Technical Note

   7.

f. Johnson Brick’s installation of masonry weep holes in a bed of mortar with no

   drainage plane and filling its masonry weep holes with mortar, which violates

   NCSBC § 1405.3.2 and BIA Technical Note 7.

g. Johnson Brick’s failure to install brick in all required areas and leaving gaps in the

   masonry, which violates BIA Technical Note 7.

h. Johnson Brick’s filling of areas of the drainage barrier behind the masonry wall

   with mortar, which violates BIA Technical Note 7.

i. Johnson Brick’s failure to extend its through wall flashing to the exterior, which

   violates BIA Technical Note 7.

j. Johnson Brick’s failure to integrate its through wall flashing with the weather

   resistant barrier, which violates BIA Technical Note 7.

k. Johnson Brick’s failure to incorporate weep holes in its through wall flashing,

   which violates Construction Set Drawings Sheet A4.10 Detail 1, Construction Set

   Drawings Sheet A5.11 Detail 3, NCSBC § 1405.3.2, and BIA Technical Note 7.

l. Johnson Brick’s failure to seal utility penetrations, which violates NCBSC

   § 1405.3.

m. Johnson Brick’s failure to install the masonry cap rowlock with the required 15-

   degree slope away from the building, which violates Construction Set Drawings

   Sheet A5.11 Detail 3.




                        Page 9 of 44
Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 9 of 44
                                Wendell Siding Company, Inc.

       37.     PC (defined as “Contractor”) and Wendell (defined as “Subcontractor”) entered

into Master Subcontract Agreement No. MA-WEN-PCFB (the “Wendell MSA”) for work to be

performed by Wendell on the Project pursuant to Work Orders issued by PC to Wendell under the

Wendell MSA. A true and accurate copy of the Wendell MSA is attached hereto as Exhibit 5.

       38.     Wendell MSA § 1.1 states: “The Contract Documents consist of this Agreement,

all of its Work Orders (defined below) and Exhibits, any and all addenda issued prior to execution

of this Agreement, documents issued in the bid package, change orders issued after execution of

this Agreement, the prime general contract between CONTRACTOR and Bragg Communities,

LLC (the “Owner”) … together with any and all applicable drawings, plans, specifications and

addenda. All of the above Contract Documents form this Agreement and are fully incorporated

herein. … Unless otherwise defined in an Exhibit, each capitalized term used in an Exhibit shall

have the meaning given to such term in this Agreement.”

       39.     Wendell MSA § 2.1 states: “CONTRACTOR shall direct SUBCONTRACTOR to

perform work through the issuance of written directives called Work Orders in the basic format

prescribed in Exhibit A. The Work Orders shall specify the scope of work, Subcontract Time

allowed for said work, Subcontract Price, and other requirements as set forth by CONTRACTOR.

…”

       40.     Under the Wendell MSA and within the Policy Period, PC and Wendell executed

Work Order No. V-17E-07460 (the “Wendell WO”) that included work on all five buildings in

Randolph Pointe Phase 2. A true and accurate copy of the Wendell WO is attached hereto as

Exhibit 6.

       41.     Wendell WO Part II “Contract Documents” incorporates by reference the

Construction Set Drawings.


                                  Page 10 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 10 of 44
       42.      The Wendell WO generally described Wendell’s work as vinyl siding, gutters, and

downspouts, but more particularly described Wendell’s work in the scope of work attached to the

Wendell WO.

       43.      The Wendell’s work on the Randolph Pointe Phase 2 portion of the Project failed

to meet the requirements of the following (collectively, the “Wendell Violations”): (i) NCSBC;

(ii) the Construction Set Drawings; (iii) industry standards; and/or (iv) manufacturer’s

instructions.

       44.      The Wendell Violations include, but are not limited to, the following:

             a. Wendell’s failure to seal its metal flashing at the transition between the siding and

                the masonry wall to the masonry rowlock, which violates Construction Set

                Drawings Sheet A5.11 Detail 3 and Detail 4, NCSBC § 1403.2, and NCSBC

                § 1405.3.

             b. Gaps in Wendell’s metal flashing at corners, which violates Construction Set

                Drawings Sheet A5.11 Detail 4, NCSBC § 1403.2, and NCSBC § 1405.3.

             c. Wendell’s pitching of its metal flashing at the transition between the siding and the

                masonry wall back towards the building, which violates Construction Set Drawings

                Sheet A5.11 Detail 3, NCSBC § 1403.2, and NCSBC § 1405.3.

             d. Wendell’s failure to bend its masonry cap flashing so that the cap flashing sat flush

                on the pitched masonry rowlock and so as to pitch water away from the building,

                which violates Construction Set Drawings Sheet A5.11 Detail 3 and Detail 4,

                NCSBC § 1403.2, and NCSBC § 1405.3.




                                  Page 11 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 11 of 44
             e. Wendell’s failure to properly integrate the breezeway flashing, weather resistant

                barrier, and vinyl, which violates Construction Set Drawings Sheet A5.11 Detail 3,

                NCSBC § 1404.2 and NCSBC § 1405.13.

             f. The bulging, gaps, and openings in Wendell’s vinyl siding, which violates NCSBC

                § 1405.13.

             g. Wendell’s failure to seal windows and doors to the masonry, which violates

                Construction Set Drawings Sheet A5.13 Detail 7, Detail 14, and Detail 16.

             h. Wendell’s failure to flash and/or seal penetrations such as vents, meters, and piping,

                which violates NCSBC § 1405.3 and Wendell’s detailed scope of work

                requirements in the Wendell WO, including but not limited to paragraphs 12 and

                18.

             i. Wendell’s sealing of window flanges with peel and stick tape at the sills, which

                violates Construction Set Drawings Sheet A5.13 Detail 1 and American Society of

                Testing and Materials (“ASTM”) E2112.

             j. The gaps and failures in Wendell’s sealant, which violates NCSBC § 1405.3 and

                Wendell’s detailed scope of work requirements in the Wendell WO, including but

                not limited to paragraphs 12 and 18.

                                Zamarripa Brothers Framing, Inc.

       45.      PC (defined as “Contractor”) and Zamarripa (defined as “Subcontractor”) entered

into Master Subcontract Agreement No. MA-ZAM-PCFB (the “Zamarripa MSA”) for work to

be performed by Zamarripa on the Project pursuant to Work Orders issued by PC to Zamarripa

under the Zamarripa MSA. A true and accurate copy of the Zamarripa MSA is attached hereto as

Exhibit 7.




                                 Page 12 of 44
         Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 12 of 44
       46.    Zamarripa MSA § 1.1 states: “The Contract Documents consist of this Agreement,

all of its Work Orders (defined below) and Exhibits, any and all addenda issued prior to the

execution of this Agreement, documents issued in the bid package, change orders issued after

execution of this Agreement, the prime general contract (the “Prime Contract”) between

CONTRACTOR and Bragg Communities, LLC (the “Owner”) … together with any and all

applicable drawings, plans, specifications and addenda. All of the above Contract Documents form

this Agreement and are fully incorporated herein. … Unless otherwise defined in an Exhibit, each

capitalized term used in an Exhibit shall have the meaning given to such term in this Agreement.”

       47.    Zamarripa MSA § 2.1 states: “CONTRACTOR shall direct SUBCONTRACTOR

to perform work through the issuance of written directives called Work Orders in the basic format

prescribed in Exhibit A. The Work Orders shall specify the scope of work, Subcontract Time

allowed for said work, Subcontract Price, and other requirements as set forth by CONTRACTOR.

…”

       48.    Under the Zamarripa MSA and within the Policy Period, PC and Zamarripa

executed Work Order No. V-17E-06101 (the “Zamarripa WO”) that included work on all five

buildings in Randolph Pointe Ph 2. A true and accurate copy of the Zamarripa WO is attached

hereto as Exhibit 8.

       49.    Zamarripa WO Part II “Contract Documents” incorporates by reference the

Construction Set Drawings.

       50.    The Zamarripa WO generally described Zamarripa’s work as framing, carpentry,

building wrap, door installation, and window installation, but more particularly described

Zamarripa’s work in the scope of work attached to the Zamarripa WO.




                                  Page 13 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 13 of 44
       51.      The Zamarripa’s work on the Randolph Pointe Phase 2 portion of the Project failed

to meet the requirements of the following (collectively, the “Zamarripa Violations”): (i) NCSBC;

(ii) the Construction Set Drawings; (iii) industry standards; and/or (iv) manufacturer’s

instructions.

       52.      The Zamarripa Violations include, but are not limited to, the following:

             a. The gaps in Zamarripa metal cap flashing at the balcony tie-ins, which violates

                Construction Set Drawings Sheet A5.12 Detail 4, NCSBC § 1403.2, and NCSBC

                § 1405.3.

             b. The gaps in Zamarripa’s metal cap flashing at balcony exterior corners, which

                violates Construction Set Drawings Sheet A5.12 Detail 4, NCSBC § 1403.2 and

                NCSBC § 1405.3.

             c. Zamarripa’s failure to integrate its tie-in flashing with the metal masonry cap

                flashing and weather resistant barrier, which violates NCSBC § 1403.2, NCSBC

                § 1404.2, and NCSBC § 1405.3.

             d. Zamarripa’s failure to properly lap and integrate its weather resistant barrier with

                flashings, which violates NCSBC § 1403.2, NCSBC § 1404.2, and Tyvek’s, the

                manufacturer, installation instructions.

             e. The holes, tears, and gaps in Zamarripa’s weather resistant barrier, which violates

                NCSBC § 1403.2, NCSBC § 1404.2, and Tyvek’s, the manufacturer, installation

                instructions.

             f. Zamarripa’s failure to property seal windows and doors to the masonry, which

                violates Construction Set Drawings Sheet A5.13 Detail 7, Detail 14, and Detail 16,

                Construction Set Drawings Sheet A5.14 Detail 1, and ASTM E2112.




                                  Page 14 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 14 of 44
             g. Zamarripa’s sealing of window flanges with peel and stick tape at the sills, which

                violates Construction Set Drawings Sheet A5.14 Detail 1 and ASTM E2112.

             h. Zamarripa’s installation of the windows onto the framing, which violates

                Zamarripa’s detailed scope of work requirements in the Zamarripa WO, including,

                but not limited to, paragraphs 62-65.

             i. The bowing of Zamarripa’s windows out of plane, which violates Zamarripa’s

                detailed scope of work requirements in the Zamarripa WO.

             j. Zamarripa’s failure to seal its weather resistant barrier around penetrations, which

                violates NCSBC § 1405.3 and Tyvek’s, the manufacturer, installation instructions.

                        Corporate Reorganization & Protectable Interest

       53.      PC participated in a corporate reorganization that included an overall name change

from Picerne to Corvias.

       54.      In order to effectuate the overall name change from Picerne to Corvias, PC was

merged into Corvias Military Construction, LLC (“CMC”), with CMC being the surviving limited

liability company.

       55.      In the next phase of corporate reorganization, CMC was merged into CC, with CC

being the surviving limited liability company.

       56.      As part of this reorganization, responsibility for the Johnson Brick MSA, Johnson

Brick WO, Wendell MSA, Wendell WO, Zamarripa MSA, and Zamarripa WO (collectively the

“Subcontracts”) was transferred from PC to CC by virtue of the mergers and associated

assignments.

       57.      As a result of this simple corporate reorganization, CC became a named insured

under the SDI Policy.




                                  Page 15 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 15 of 44
       58.     In the final phase, the Project contracts held by CC were transferred to CCP,

including, but not limited to, the Subcontracts.

       59.     CCP then assigned the Subcontracts to BC.

       60.     Discovery of the defaults of performance under the Subcontracts giving rise to the

loss and claims under the SDI Policy have only recently been made.

       61.     The Johnson Brick Violations, Wendell Violations, and Zamarripa Violations are

covered losses under the SDI Policy.

       62.     Currently, the Plaintiffs have a real, tangible, and protectable interest in the SDI

Policy and the indemnification benefits payable thereunder.

       63.     A real and actual controversy exists between the Plaintiffs and Steadfast as to the

amount and timing of the indemnification benefits payable under the SDI Policy. Plaintiffs are

engaging a contractor to remediate and repair one building in Randolph Pointe for $209,944.00.

The damages to Plaintiffs to repair to all five (5) buildings in Randolph Point Phase 2 damaged by

the defaults under the Subcontracts would therefore amount to $1,049,720.00.

       64.     Plaintiffs submitted a Notice of Claim to Steadfast on or about September 11, 2020.

       65.     Plaintiffs submitted an Interim Proof of Loss to Steadfast on or about October 23,

2020. Steadfast has not paid the Interim Proof of Loss.

       66.     The Plaintiffs have satisfied all conditions precedent, or such conditions precedent

have been waived, has complied with all applicable Statutes of Limitation and Repose, and paid

all premiums owing with respect to the SDI policy and it’s therefore entitled to a declaratory

judgment that Subguard Policy Number SGD 9374050-003 provides coverage for the loss and as

to the amount of such loss as prayed for in this Complaint.




                                  Page 16 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 16 of 44
                                 COUNT 1
            DECLARATORY JUDGMENT FOR CORVIAS CONSTRUCTION, LLC
                   AGAINST STEADFAST INSURANCE COMPANY
                 REGARDING JOHNSON BRICK CONTRACTORS, INC.

       67.     CC hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-36 and Paragraphs 53-66.

       68.     Johnson Brick is a “Subcontractor/Supplier” under the SDI Policy.

       69.     Together, the Johnson Brick MSA and Johnson Brick WO form a single and valid

contract.

       70.     The Johnson Brick MSA and Johnson Brick WO is a “Covered subcontract or

purchase order agreement” under the SDI Policy, entered into during the Policy Period.

       71.     Johnson Brick failed to perform its Randolph Pointe Phase 2 work under the

Johnson Brick MSA and Johnson Brick WO in a workmanlike manner so as to pass without

objection in the trade and accordance with the Construction Set Drawings, the applicable North

Carolina building code, industry standards, and/or manufacturer standards.

       72.     Johnson Brick’s Randolph Pointe Phase 2 work under the Johnson Brick MSA and

Johnson Brick WO was defective.

       73.     Johnson Brick’s Randolph Pointe Phase 2 work occurred during the Policy Period

of the SDI Policy.

       74.     The Johnson Brick Violations are a material breach of the Johnson Brick MSA and

Johnson Brick WO.

       75.     Johnson Brick’s defective Randolph Pointe Phase 2 work and material breach of

the Johnson Brick MSA and Johnson Brick WO is a “Default of performance” of a “Covered

subcontract or purchase order agreement” during the Policy Period of the SDI Policy.




                                    Page 17 of 44
            Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 17 of 44
       76.      As a result of the Johnson Brick Violations and Johnson Brick’s material breach of

the Johnson Brick MSA and Johnson Brick WO, the buildings in Randolph Point Phase 2 have

been damaged, including water intrusion and resulting damage to interior and exterior building

materials.

       77.      Because of the Johnson Brick Violations, CC has and will incur costs and expenses,

including, but not limited to, correcting Johnson Brick’s Randolph Pointe Phase 2 work and legal

and other professional expenses related to the Johnson Brick Violations. These costs and expenses

are covered “Losses” under the SDI Policy.

       78.      As a result the Johnson Brick Violations and Johnson Brick’s material breach of

the Johnson Brick MSA and Johnson Brick WO, CC has incurred and will incur significant

damages to inspect and repair the damaged building materials. Further, CC has incurred and will

incur significant damages in moving residents of the buildings in Randolph Point Phase 2 to permit

the removal and repair or remediation of damaged building materials. These damages are covered

“Losses” under the SDI Policy.

       79.      CC has been damaged by the Johnson Brick Violations and Johnson Brick’s

material breaches of the Johnson Brick MSA and Johnson Brick WO. The damages sought herein

include the costs to remove and replace the building materials in the five buildings in Randolph

Point Phase 2 that were damaged as a result.

       80.      CC provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Johnson Brick’s Randolph Pointe Phase 2 work.

       81.      CC’s interim “Proof of Loss” was submitted to Steadfast on or before the expiration

of any statute of limitations or statute of repose applicable to recovery against the Johnson Brick

MSA and Johnson Brick WO or to the Johnson Brick Violations, before the expiration of any right




                                     Page 18 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 18 of 44
to seek recovery under the Johnson Brick MSA or Johnson Brick WO in connection with the

Johnson Brick Violations, and before 10 years after the substantial completion of the Johnson

Brick MSA and Johnson Brick WO.

       82.      Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       83.      CC has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Corvias Construction, LLC, having set forth its allegations and claims,

respectfully seeks a declaration by the Court that the:

             a. Johnson Brick is a “Subcontractor/Supplier” under the SDI Policy;

             b. Johnson Brick MSA and Johnson Brick WO is a “Covered subcontract or purchase

                order agreement” under the SDI Policy;

             c. The Johnson Brick Violations qualify as a “Default of performance” under the SDI

                Policy;

             d. The damages, costs, and expenses incurred and to be incurred by Corvias

                Construction, LLC are covered “Losses” that are recoverable under the SDI Policy;

             e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

                under the SDI Policy;

             f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

                obligations under the SDI Policy; and

             g. Such other and further relief as the Court deems appropriate.




                                  Page 19 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 19 of 44
                                 COUNT 2
                          DECLARATORY JUDGMENT
                  FOR CORVIAS CONSTRUCTION PARTNERS, LLC
                   AGAINST STEADFAST INSURANCE COMPANY
                 REGARDING JOHNSON BRICK CONTRACTORS, INC.

       84.     CCP hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-36 and Paragraphs 53-66.

       85.     Johnson Brick is a “Subcontractor/Supplier” under the SDI Policy.

       86.     Together, the Johnson Brick MSA and Johnson Brick WO form a single and valid

contract.

       87.     The Johnson Brick MSA and Johnson Brick WO is a “Covered subcontract or

purchase order agreement” under the SDI Policy, entered into during the Policy Period.

       88.     Johnson Brick failed to perform its Randolph Pointe Phase 2 work under the

Johnson Brick MSA and Johnson Brick WO in a workmanlike manner so as to pass without

objection in the trade and accordance with the Construction Set Drawings, the applicable North

Carolina building code, industry standards, and/or manufacturer standards.

       89.     Johnson Brick’s Randolph Pointe Phase 2 work under the Johnson Brick MSA and

Johnson Brick WO was defective.

       90.     Johnson Brick’s Randolph Pointe Phase 2 work occurred during the Policy Period

of the SDI Policy.

       91.     The Johnson Brick Violations are a material breach of the Johnson Brick MSA and

Johnson Brick WO.

       92.     Johnson Brick’s defective Randolph Pointe Phase 2 work and material breach of

the Johnson Brick MSA and Johnson Brick WO is a “Default of performance” of a “Covered

subcontract or purchase order agreement” during the Policy Period of the SDI Policy.




                                    Page 20 of 44
            Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 20 of 44
       93.      As a result of the Johnson Brick Violations and Johnson Brick’s material breach of

the Johnson Brick MSA and Johnson Brick WO, the buildings in Randolph Point Phase 2 have

been damaged, including water intrusion and resulting damage to interior and exterior building

materials.

       94.      Because of the Johnson Brick Violations, CCP has and will incur costs and

expenses, including, but not limited to, correcting Johnson Brick’s Randolph Pointe Phase 2 work

and legal and other professional expenses related to the Johnson Brick Violations. These costs and

expenses are covered “Losses” under the SDI Policy.

       95.      As a result the Johnson Brick Violations and Johnson Brick’s material breach of

the Johnson Brick MSA and Johnson Brick WO, CCP has incurred and will incur significant

damages to inspect and repair the damaged building materials. Further, CCP has incurred and will

incur significant damages in moving residents of the buildings in Randolph Point Phase 2 to permit

the removal and repair or remediation of damaged building materials. These damages are covered

“Losses” under the SDI Policy.

       96.      CCP has been damaged by the Johnson Brick Violations and Johnson Brick’s

material breaches of the Johnson Brick MSA and Johnson Brick WO. The damages sought herein

include the costs to remove and replace the building materials in the five buildings in Randolph

Point Phase 2 that were damaged as a result.

       97.      CCP provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Johnson Brick’s Randolph Pointe Phase 2 work.

       98.      CCP’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Johnson Brick

MSA and Johnson Brick WO or to the Johnson Brick Violations, before the expiration of any right




                                     Page 21 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 21 of 44
to seek recovery under the Johnson Brick MSA or Johnson Brick WO in connection with the

Johnson Brick Violations, and before 10 years after the substantial completion of the Johnson

Brick MSA and Johnson Brick WO.

       99.      Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       100.     CCP has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Corvias Construction Partners, LLC, having set forth its allegations and

claims, respectfully seeks a declaration by the Court that the:

             a. Johnson Brick is a “Subcontractor/Supplier” under the SDI Policy;

             b. Johnson Brick MSA and Johnson Brick WO is a “Covered subcontract or purchase

                order agreement” under the SDI Policy;

             c. The Johnson Brick Violations qualify as a “Default of performance” under the SDI

                Policy;

             d. The damages, costs, and expenses incurred and to be incurred by Corvias

                Construction Partners, LLC are covered “Losses” that are recoverable under the

                SDI Policy;

             e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

                under the SDI Policy;

             f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

                obligations under the SDI Policy; and

             g. Such other and further relief as the Court deems appropriate.




                                  Page 22 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 22 of 44
                                COUNT 3
            DECLARATORY JUDGMENT FOR BRAGG COMMUNITIES, LLC
                  AGAINST STEADFAST INSURANCE COMPANY
                REGARDING JOHNSON BRICK CONTRACTORS, INC.

       101.    BC hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-36 and Paragraphs 53-66.

       102.    Johnson Brick is a “Subcontractor/Supplier” under the SDI Policy.

       103.    Together, the Johnson Brick MSA and Johnson Brick WO form a single and valid

contract.

       104.    The Johnson Brick MSA and Johnson Brick WO is a “Covered subcontract or

purchase order agreement” under the SDI Policy, entered into during the Policy Period.

       105.    Johnson Brick failed to perform its Randolph Pointe Phase 2 work under the

Johnson Brick MSA and Johnson Brick WO in a workmanlike manner so as to pass without

objection in the trade and accordance with the Construction Set Drawings, the applicable North

Carolina building code, industry standards, and/or manufacturer standards.

       106.    Johnson Brick’s Randolph Pointe Phase 2 work under the Johnson Brick MSA and

Johnson Brick WO was defective.

       107.    Johnson Brick’s Randolph Pointe Phase 2 work occurred during the Policy Period

of the SDI Policy.

       108.    The Johnson Brick Violations are a material breach of the Johnson Brick MSA and

Johnson Brick WO.

       109.    Johnson Brick’s defective Randolph Pointe Phase 2 work and material breach of

the Johnson Brick MSA and Johnson Brick WO is a “Default of performance” of a “Covered

subcontract or purchase order agreement” during the Policy Period of the SDI Policy.




                                    Page 23 of 44
            Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 23 of 44
       110.     As a result of the Johnson Brick Violations and Johnson Brick’s material breach of

the Johnson Brick MSA and Johnson Brick WO, the buildings in Randolph Point Phase 2 have

been damaged, including water intrusion and resulting damage to interior and exterior building

materials.

       111.     Because of the Johnson Brick Violations, BC has and will incur costs and expenses,

including, but not limited to, correcting Johnson Brick’s Randolph Pointe Phase 2 work and legal

and other professional expenses related to the Johnson Brick Violations. These costs and expenses

are covered “Losses” under the SDI Policy.

       112.     As a result the Johnson Brick Violations and Johnson Brick’s material breach of

the Johnson Brick MSA and Johnson Brick WO, BC has incurred and will incur significant

damages to inspect and repair the damaged building materials. Further, BC has incurred and will

incur significant damages in moving residents of the buildings in Randolph Point Phase 2 to permit

the removal and repair or remediation of damaged building materials. These damages are covered

“Losses” under the SDI Policy.

       113.     BC has been damaged by the Johnson Brick Violations and Johnson Brick’s

material breaches of the Johnson Brick MSA and Johnson Brick WO. The damages sought herein

include the costs to remove and replace the building materials in the five buildings in Randolph

Point Phase 2 that were damaged as a result.

       114.     BC provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Johnson Brick’s Randolph Pointe Phase 2 work.

       115.     BC’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Johnson Brick

MSA and Johnson Brick WO or to the Johnson Brick Violations, before the expiration of any right




                                     Page 24 of 44
             Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 24 of 44
to seek recovery under the Johnson Brick MSA or Johnson Brick WO in connection with the

Johnson Brick Violations, and before 10 years after the substantial completion of the Johnson

Brick MSA and Johnson Brick WO.

       116.    Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       117.    BC has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Bragg Communities, LLC, having set forth its allegations and claims,

respectfully seeks a declaration by the Court that the:

           a. Johnson Brick is a “Subcontractor/Supplier” under the SDI Policy;

           b. Johnson Brick MSA and Johnson Brick WO is a “Covered subcontract or purchase

               order agreement” under the SDI Policy;

           c. The Johnson Brick Violations qualify as a “Default of performance” under the SDI

               Policy;

           d. The damages, costs, and expenses incurred and to be incurred by Bragg

               Communities, LLC are covered “Losses” that are recoverable under the SDI Policy;

           e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

               under the SDI Policy;

           f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

               obligations under the SDI Policy; and

           g. Such other and further relief as the Court deems appropriate.




                                  Page 25 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 25 of 44
                             COUNT 4
        DECLARATORY JUDGMENT FOR CORVIAS CONSTRUCTION, LLC
               AGAINST STEADFAST INSURANCE COMPANY
              REGARDING WENDELL SIDING COMPANY, INC.

       118.   CC hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-28, Paragraphs 37-44, and Paragraphs 53-66.

       119.   Wendell is a “Subcontractor/Supplier” under the SDI Policy.

       120.   Together, the Wendell MSA and Wendell WO form a single and valid contract.

       121.   The Wendell MSA and Wendell WO is a “Covered subcontract or purchase order

agreement” under the SDI Policy, entered into during the Policy Period.

       122.   Wendell failed to perform its Randolph Pointe Phase 2 work under the Wendell

MSA and Wendell WO in a workmanlike manner so as to pass without objection in the trade and

accordance with the Construction Set Drawings, the applicable North Carolina building code,

industry standards, and/or manufacturer standards.

       123.   Wendell’s Randolph Pointe Phase 2 work under the Wendell MSA and Wendell

WO was defective.

       124.   Wendell’s Randolph Pointe Phase 2 work occurred during the Policy Period of the

SDI Policy.

       125.   The Wendell Violations are a material breach of the Wendell MSA and Wendell

WO.

       126.   Wendell’s defective Randolph Pointe Phase 2 work and material breach of the

Wendell MSA and Wendell WO is a “Default of performance” of a “Covered subcontract or

purchase order agreement” during the Policy Period of the SDI Policy.




                                 Page 26 of 44
         Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 26 of 44
          127.   As a result of the Wendell Violations and Wendell’s material breach of the Wendell

MSA and Wendell WO, the buildings in Randolph Point Phase 2 have been damaged, including

water intrusion and resulting damage to interior and exterior building materials.

          128.   Because of the Wendell Violations, CC has and will incur costs and expenses,

including, but not limited to, correcting Wendell’s Randolph Pointe Phase 2 work and legal and

other professional expenses related to the Wendell Violations. These costs and expenses are

covered “Losses” under the SDI Policy.

          129.   As a result of the Wendell Violations and Wendell’s material breach of the Wendell

MSA and Wendell WO, CC has incurred and will incur significant damages to inspect and repair

the damaged building materials. Further, CC has incurred and will incur significant damages in

moving residents of the buildings in Randolph Point Phase 2 to permit the removal and repair or

remediation of damaged building materials. These damages are covered “Losses” under the SDI

Policy.

          130.   CC has been damaged by the Wendell Violations and Wendell’s material breaches

of the Wendell MSA and Wendell WO. The damages sought herein include the costs to remove

and replace the building materials in the five buildings in Randolph Point Phase 2 that were

damaged as a result.

          131.   CC provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Wendell’s Randolph Pointe Phase 2 work.

          132.   CC’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Wendell MSA and

Wendell WO or to the Wendell Violations, before the expiration of any right to seek recovery




                                    Page 27 of 44
            Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 27 of 44
under the Wendell MSA or Wendell WO in connection with the Wendell Violations, and before

10 years after the substantial completion of the Wendell MSA and Wendell WO.

       133.    Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       134.    CC has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Corvias Construction, LLC, having set forth its allegations and claims,

respectfully seeks a declaration by the Court that the:

           a. Wendell is a “Subcontractor/Supplier” under the SDI Policy;

           b. Wendell MSA and Wendell WO is a “Covered subcontract or purchase order

               agreement” under the SDI Policy;

           c. The Wendell Violations qualify as a “Default of performance” under the SDI

               Policy;

           d. The damages, costs, and expenses incurred and to be incurred by Corvias

               Construction, LLC are covered “Losses” that are recoverable under the SDI Policy;

           e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

               under the SDI Policy;

           f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

               obligations under the SDI Policy; and

           g. Such other and further relief as the Court deems appropriate.




                                  Page 28 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 28 of 44
                                   COUNT 5
                            DECLARATORY JUDGMENT
                    FOR CORVIAS CONSTRUCTION PARTNERS, LLC
                     AGAINST STEADFAST INSURANCE COMPANY
                    REGARDING WENDELL SIDING COMPANY, INC.

       135.   CCP hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-28, Paragraphs 37-44, and Paragraphs 53-66.

       136.   Wendell is a “Subcontractor/Supplier” under the SDI Policy.

       137.   Together, the Wendell MSA and Wendell WO form a single and valid contract.

       138.   The Wendell MSA and Wendell WO is a “Covered subcontract or purchase order

agreement” under the SDI Policy, entered into during the Policy Period.

       139.   Wendell failed to perform its Randolph Pointe Phase 2 work under the Wendell

MSA and Wendell WO in a workmanlike manner so as to pass without objection in the trade and

accordance with the Construction Set Drawings, the applicable North Carolina building code,

industry standards, and/or manufacturer standards.

       140.   Wendell’s Randolph Pointe Phase 2 work under the Wendell MSA and Wendell

WO was defective.

       141.   Wendell’s Randolph Pointe Phase 2 work occurred during the Policy Period of the

SDI Policy.

       142.   The Wendell Violations are a material breach of the Wendell MSA and Wendell

WO.

       143.   Wendell’s defective Randolph Pointe Phase 2 work and material breach of the

Wendell MSA and Wendell WO is a “Default of performance” of a “Covered subcontract or

purchase order agreement” during the Policy Period of the SDI Policy.




                                 Page 29 of 44
         Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 29 of 44
          144.   As a result of the Wendell Violations and Wendell’s material breach of the Wendell

MSA and Wendell WO, the buildings in Randolph Point Phase 2 have been damaged, including

water intrusion and resulting damage to interior and exterior building materials.

          145.   Because of the Wendell Violations, CCP has and will incur costs and expenses,

including, but not limited to, correcting Wendell’s Randolph Pointe Phase 2 work and legal and

other professional expenses related to the Wendell Violations. These costs and expenses are

covered “Losses” under the SDI Policy.

          146.   As a result of the Wendell Violations and Wendell’s material breach of the Wendell

MSA and Wendell WO, CCP has incurred and will incur significant damages to inspect and repair

the damaged building materials. Further, CCP has incurred and will incur significant damages in

moving residents of the buildings in Randolph Point Phase 2 to permit the removal and repair or

remediation of damaged building materials. These damages are covered “Losses” under the SDI

Policy.

          147.   CCP has been damaged by the Wendell Violations and Wendell’s material breaches

of the Wendell MSA and Wendell WO. The damages sought herein include the costs to remove

and replace the building materials in the five buildings in Randolph Point Phase 2 that were

damaged as a result.

          148.   CCP provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Wendell’s Randolph Pointe Phase 2 work.

          149.   CCP’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Wendell MSA and

Wendell WO or to the Wendell Violations, before the expiration of any right to seek recovery




                                    Page 30 of 44
            Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 30 of 44
under the Wendell MSA or Wendell WO in connection with the Wendell Violations, and before

10 years after the substantial completion of the Wendell MSA and Wendell WO.

       150.    Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       151.    CCP has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Corvias Construction Partners, LLC, having set forth its allegations and

claims, respectfully seeks a declaration by the Court that the:

           a. Wendell is a “Subcontractor/Supplier” under the SDI Policy;

           b. Wendell MSA and Wendell WO is a “Covered subcontract or purchase order

               agreement” under the SDI Policy;

           c. The Wendell Violations qualify as a “Default of performance” under the SDI

               Policy;

           d. The damages, costs, and expenses incurred and to be incurred by Corvias

               Construction Partners, LLC are covered “Losses” that are recoverable under the

               SDI Policy;

           e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

               under the SDI Policy;

           f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

               obligations under the SDI Policy; and

           g. Such other and further relief as the Court deems appropriate.




                                  Page 31 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 31 of 44
                              COUNT 6
          DECLARATORY JUDGMENT FOR BRAGG COMMUNITIES, LLC
                AGAINST STEADFAST INSURANCE COMPANY
               REGARDING WENDELL SIDING COMPANY, INC.

       152.   BC hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-28, Paragraphs 37-44, and Paragraphs 53-66.

       153.   Wendell is a “Subcontractor/Supplier” under the SDI Policy.

       154.   Together, the Wendell MSA and Wendell WO form a single and valid contract.

       155.   The Wendell MSA and Wendell WO is a “Covered subcontract or purchase order

agreement” under the SDI Policy, entered into during the Policy Period.

       156.   Wendell failed to perform its Randolph Pointe Phase 2 work under the Wendell

MSA and Wendell WO in a workmanlike manner so as to pass without objection in the trade and

accordance with the Construction Set Drawings, the applicable North Carolina building code,

industry standards, and/or manufacturer standards.

       157.   Wendell’s Randolph Pointe Phase 2 work under the Wendell MSA and Wendell

WO was defective.

       158.   Wendell’s Randolph Pointe Phase 2 work occurred during the Policy Period of the

SDI Policy.

       159.   The Wendell Violations are a material breach of the Wendell MSA and Wendell

WO.

       160.   Wendell’s defective Randolph Pointe Phase 2 work and material breach of the

Wendell MSA and Wendell WO is a “Default of performance” of a “Covered subcontract or

purchase order agreement” during the Policy Period of the SDI Policy.




                                 Page 32 of 44
         Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 32 of 44
          161.   As a result of the Wendell Violations and Wendell’s material breach of the Wendell

MSA and Wendell WO, the buildings in Randolph Point Phase 2 have been damaged, including

water intrusion and resulting damage to interior and exterior building materials.

          162.   Because of the Wendell Violations, BC has and will incur costs and expenses,

including, but not limited to, correcting Wendell’s Randolph Pointe Phase 2 work and legal and

other professional expenses related to the Wendell Violations. These costs and expenses are

covered “Losses” under the SDI Policy.

          163.   As a result of the Wendell Violations and Wendell’s material breach of the Wendell

MSA and Wendell WO, BC has incurred and will incur significant damages to inspect and repair

the damaged building materials. Further, BC has incurred and will incur significant damages in

moving residents of the buildings in Randolph Point Phase 2 to permit the removal and repair or

remediation of damaged building materials. These damages are covered “Losses” under the SDI

Policy.

          164.   BC has been damaged by the Wendell Violations and Wendell’s material breaches

of the Wendell MSA and Wendell WO. The damages sought herein include the costs to remove

and replace the building materials in the five buildings in Randolph Point Phase 2 that were

damaged as a result.

          165.   BC provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Wendell’s Randolph Pointe Phase 2 work.

          166.   BC’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Wendell MSA and

Wendell WO or to the Wendell Violations, before the expiration of any right to seek recovery




                                    Page 33 of 44
            Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 33 of 44
under the Wendell MSA or Wendell WO in connection with the Wendell Violations, and before

10 years after the substantial completion of the Wendell MSA and Wendell WO.

       167.    Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       168.    BC has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Bragg Communities, LLC, having set forth its allegations and claims,

respectfully seeks a declaration by the Court that the:

           a. Wendell is a “Subcontractor/Supplier” under the SDI Policy;

           b. Wendell MSA and Wendell WO is a “Covered subcontract or purchase order

               agreement” under the SDI Policy;

           c. The Wendell Violations qualify as a “Default of performance” under the SDI

               Policy;

           d. The damages, costs, and expenses incurred and to be incurred by Bragg

               Communities, LLC are covered “Losses” that are recoverable under the SDI Policy;

           e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

               under the SDI Policy;

           f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

               obligations under the SDI Policy; and

           g. Such other and further relief as the Court deems appropriate.




                                  Page 34 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 34 of 44
                             COUNT 7
        DECLARATORY JUDGMENT FOR CORVIAS CONSTRUCTION, LLC
               AGAINST STEADFAST INSURANCE COMPANY
            REGARDING ZAMARRIPA BROTHERS FRAMING, INC.

       169.   CC hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-28 and Paragraphs 45-66.

       170.   Zamarripa is a “Subcontractor/Supplier” under the SDI Policy.

       171.   Together, the Zamarripa MSA and Zamarripa WO form a single and valid contract.

       172.   The Zamarripa MSA and Zamarripa WO is a “Covered subcontract or purchase

order agreement” under the SDI Policy, entered into during the Policy Period.

       173.   Zamarripa failed to perform its Randolph Pointe Phase 2 work under the Zamarripa

MSA and Zamarripa WO in a workmanlike manner so as to pass without objection in the trade

and accordance with the Construction Set Drawings, the applicable North Carolina building code,

industry standards, and/or manufacturer standards.

       174.   Zamarripa’s Randolph Pointe Phase 2 work under the Zamarripa MSA and

Zamarripa WO was defective.

       175.   Zamarripa’s Randolph Pointe Phase 2 work occurred during the Policy Period of

the SDI Policy.

       176.   The Zamarripa Violations are a material breach of the Zamarripa MSA and

Zamarripa WO.

       177.   Zamarripa’s defective Randolph Pointe Phase 2 work and material breach of the

Zamarripa MSA and Zamarripa WO is a “Default of performance” of a “Covered subcontract or

purchase order agreement” during the Policy Period of the SDI Policy.




                                 Page 35 of 44
         Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 35 of 44
       178.    As a result of the Zamarripa Violations and Zamarripa’s material breach of the

Zamarripa MSA and Zamarripa WO, the buildings in Randolph Point Phase 2 have been damaged,

including water intrusion and resulting damage to interior and exterior building materials.

       179.    Because of the Zamarripa Violations, CC has and will incur costs and expenses,

including, but not limited to, correcting Zamarripa’s Randolph Pointe Phase 2 work and legal and

other professional expenses related to Zamarripa’s defective Randolph Pointe Phase 2 work. These

costs and expenses are covered “Losses” under the SDI Policy.

       180.    As a result of the Zamarripa Violations and Zamarripa’s material breach of the

Zamarripa MSA and Zamarripa WO, CC has incurred and will incur significant damages to inspect

and repair the damaged building materials. Further, CC has incurred and will incur significant

damages in moving residents of the buildings in Randolph Point Phase 2 to permit the removal

and repair or remediation of damaged building materials. These damages are covered “Losses”

under the SDI Policy.

       181.    CC has been damaged by the Zamarripa Violations and Zamarripa’s material

breaches of the Zamarripa MSA and Zamarripa WO. The damages sought herein include the costs

to remove and replace the building materials in the five buildings in Randolph Point Phase 2 that

were damaged as a result.

       182.    CC provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Zamarripa’s Randolph Pointe Phase 2 work.

       183.    CC’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Zamarripa MSA

and Zamarripa WO or to the Zamarripa Violations, before the expiration of any right to seek

recovery under the Zamarripa MSA or Zamarripa WO in connection with the Zamarripa




                                  Page 36 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 36 of 44
Violations, and before 10 years after the substantial completion of the Zamarripa MSA and

Zamarripa WO.

       184.    Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       185.    CC has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Corvias Construction, LLC, having set forth its allegations and claims,

respectfully seeks a declaration by the Court that the:

           a. Zamarripa is a “Subcontractor/Supplier” under the SDI Policy;

           b. Zamarripa MSA and Zamarripa WO is a “Covered subcontract or purchase order

               agreement” under the SDI Policy;

           c. The Zamarripa Violations qualify as a “Default of performance” under the SDI

               Policy;

           d. The damages, costs, and expenses incurred and to be incurred by Corvias

               Construction, LLC are covered “Losses” that are recoverable under the SDI Policy;

           e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

               under the SDI Policy;

           f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

               obligations under the SDI Policy; and

           g. Such other and further relief as the Court deems appropriate.




                                  Page 37 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 37 of 44
                                   COUNT 8
                            DECLARATORY JUDGMENT
                    FOR CORVIAS CONSTRUCTION PARTNERS, LLC
                     AGAINST STEADFAST INSURANCE COMPANY
                  REGARDING ZAMARRIPA BROTHERS FRAMING, INC.

       186.   CCP hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-28 and Paragraphs 45-66.

       187.   Zamarripa is a “Subcontractor/Supplier” under the SDI Policy.

       188.   Together, the Zamarripa MSA and Zamarripa WO form a single and valid contract.

       189.   The Zamarripa MSA and Zamarripa WO is a “Covered subcontract or purchase

order agreement” under the SDI Policy, entered into during the Policy Period.

       190.   Zamarripa failed to perform its Randolph Pointe Phase 2 work under the Zamarripa

MSA and Zamarripa WO in a workmanlike manner so as to pass without objection in the trade

and accordance with the Construction Set Drawings, the applicable North Carolina building code,

industry standards, and/or manufacturer standards.

       191.   Zamarripa’s Randolph Pointe Phase 2 work under the Zamarripa MSA and

Zamarripa WO was defective.

       192.   Zamarripa’s Randolph Pointe Phase 2 work occurred during the Policy Period of

the SDI Policy.

       193.   The Zamarripa Violations are a material breach of the Zamarripa MSA and

Zamarripa WO.

       194.   Zamarripa’s defective Randolph Pointe Phase 2 work and material breach of the

Zamarripa MSA and Zamarripa WO is a “Default of performance” of a “Covered subcontract or

purchase order agreement” during the Policy Period of the SDI Policy.




                                 Page 38 of 44
         Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 38 of 44
       195.    As a result of the Zamarripa Violations and Zamarripa’s material breach of the

Zamarripa MSA and Zamarripa WO, the buildings in Randolph Point Phase 2 have been damaged,

including water intrusion and resulting damage to interior and exterior building materials.

       196.    Because of the Zamarripa Violations, CCP has and will incur costs and expenses,

including, but not limited to, correcting Zamarripa’s Randolph Pointe Phase 2 work and legal and

other professional expenses related to Zamarripa’s defective Randolph Pointe Phase 2 work. These

costs and expenses are covered “Losses” under the SDI Policy.

       197.    As a result of the Zamarripa Violations and Zamarripa’s material breach of the

Zamarripa MSA and Zamarripa WO, CCP has incurred and will incur significant damages to

inspect and repair the damaged building materials. Further, CCP has incurred and will incur

significant damages in moving residents of the buildings in Randolph Point Phase 2 to permit the

removal and repair or remediation of damaged building materials. These damages are covered

“Losses” under the SDI Policy.

       198.    CCP has been damaged by the Zamarripa Violations and Zamarripa’s material

breaches of the Zamarripa MSA and Zamarripa WO. The damages sought herein include the costs

to remove and replace the building materials in the five buildings in Randolph Point Phase 2 that

were damaged as a result.

       199.    CCP provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Zamarripa’s Randolph Pointe Phase 2 work.

       200.    CCP’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Zamarripa MSA

and Zamarripa WO or to the Zamarripa Violations, before the expiration of any right to seek

recovery under the Zamarripa MSA or Zamarripa WO in connection with the Zamarripa




                                  Page 39 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 39 of 44
Violations, and before 10 years after the substantial completion of the Zamarripa MSA and

Zamarripa WO.

       201.    Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       202.    CCP has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Corvias Construction Partners, LLC, having set forth its allegations and

claims, respectfully seeks a declaration by the Court that the:

           a. Zamarripa is a “Subcontractor/Supplier” under the SDI Policy;

           b. Zamarripa MSA and Zamarripa WO is a “Covered subcontract or purchase order

               agreement” under the SDI Policy;

           c. The Zamarripa Violations qualify as a “Default of performance” under the SDI

               Policy;

           d. The damages, costs, and expenses incurred and to be incurred by Corvias

               Construction Partners, LLC are covered “Losses” that are recoverable under the

               SDI Policy;

           e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

               under the SDI Policy;

           f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

               obligations under the SDI Policy; and

           g. Such other and further relief as the Court deems appropriate.




                                  Page 40 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 40 of 44
                              COUNT 9
          DECLARATORY JUDGMENT FOR BRAGG COMMUNITIES, LLC
                AGAINST STEADFAST INSURANCE COMPANY
             REGARDING ZAMARRIPA BROTHERS FRAMING, INC.

       203.   BC hereby realleges and incorporates by reference herein the allegations of

Paragraphs 1-28 and Paragraphs 45-66.

       204.   Zamarripa is a “Subcontractor/Supplier” under the SDI Policy.

       205.   Together, the Zamarripa MSA and Zamarripa WO form a single and valid contract.

       206.   The Zamarripa MSA and Zamarripa WO is a “Covered subcontract or purchase

order agreement” under the SDI Policy, entered into during the Policy Period.

       207.   Zamarripa failed to perform its Randolph Pointe Phase 2 work under the Zamarripa

MSA and Zamarripa WO in a workmanlike manner so as to pass without objection in the trade

and accordance with the Construction Set Drawings, the applicable North Carolina building code,

industry standards, and/or manufacturer standards.

       208.   Zamarripa’s Randolph Pointe Phase 2 work under the Zamarripa MSA and

Zamarripa WO was defective.

       209.   Zamarripa’s Randolph Pointe Phase 2 work occurred during the Policy Period of

the SDI Policy.

       210.   The Zamarripa Violations are a material breach of the Zamarripa MSA and

Zamarripa WO.

       211.   Zamarripa’s defective Randolph Pointe Phase 2 work and material breach of the

Zamarripa MSA and Zamarripa WO is a “Default of performance” of a “Covered subcontract or

purchase order agreement” during the Policy Period of the SDI Policy.




                                 Page 41 of 44
         Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 41 of 44
       212.    As a result of the Zamarripa Violations and Zamarripa’s material breach of the

Zamarripa MSA and Zamarripa WO, the buildings in Randolph Point Phase 2 have been damaged,

including water intrusion and resulting damage to interior and exterior building materials.

       213.    Because of the Zamarripa Violations, BC has and will incur costs and expenses,

including, but not limited to, correcting Zamarripa’s Randolph Pointe Phase 2 work and legal and

other professional expenses related to Zamarripa’s defective Randolph Pointe Phase 2 work. These

costs and expenses are covered “Losses” under the SDI Policy.

       214.    As a result of the Zamarripa Violations and Zamarripa’s material breach of the

Zamarripa MSA and Zamarripa WO, BC has incurred and will incur significant damages to inspect

and repair the damaged building materials. Further, BC has incurred and will incur significant

damages in moving residents of the buildings in Randolph Point Phase 2 to permit the removal

and repair or remediation of damaged building materials. These damages are covered “Losses”

under the SDI Policy.

       215.    BC has been damaged by the Zamarripa Violations and Zamarripa’s material

breaches of the Zamarripa MSA and Zamarripa WO. The damages sought herein include the costs

to remove and replace the building materials in the five buildings in Randolph Point Phase 2 that

were damaged as a result.

       216.    BC provided Steadfast with written notice of its claim and an initial interim “Proof

of Loss” under the SDI Policy related to Zamarripa’s Randolph Pointe Phase 2 work.

       217.    BC’s interim “Proof of Loss” was submitted to Steadfast before the expiration of

any statute of limitations or statute of repose applicable to recovery against the Zamarripa MSA

and Zamarripa WO or to the Zamarripa Violations, before the expiration of any right to seek

recovery under the Zamarripa MSA or Zamarripa WO in connection with the Zamarripa




                                  Page 42 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 42 of 44
Violations, and before 10 years after the substantial completion of the Zamarripa MSA and

Zamarripa WO.

       218.    Steadfast has failed to pay the Interim Proof of Loss and has failed to acknowledge

coverage for the “Losses” under the SDI Policy.

       219.    BC has satisfied all conditions precedent to its recovery under the SDI Policy, or

such conditions precedent have been waived.

       WHEREFORE, Bragg Communities, LLC, having set forth its allegations and claims,

respectfully seeks a declaration by the Court that the:

           a. Zamarripa is a “Subcontractor/Supplier” under the SDI Policy;

           b. Zamarripa MSA and Zamarripa WO is a “Covered subcontract or purchase order

               agreement” under the SDI Policy;

           c. The Zamarripa Violations qualify as a “Default of performance” under the SDI

               Policy;

           d. The damages, costs, and expenses incurred and to be incurred by Bragg

               Communities, LLC are covered “Losses” that are recoverable under the SDI Policy;

           e. Steadfast’s failure to acknowledge coverage is a breach of Steadfast’s obligations

               under the SDI Policy;

           f. Steadfast’s failure to pay the Interim Proof of Loss is a breach of Steadfast’s

               obligations under the SDI Policy; and

           g. Such other and further relief as the Court deems appropriate.

                                           Jury Demand

       Corvias Construction, LLC, Corvias Construction Partners, LLC, and Bragg Communities,

LLC demand a trial by jury as to all issues so triable.




                                  Page 43 of 44
          Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 43 of 44
This the 14th day of December 2020.

                                            POYNER SPRUILL LLP



                                      By:   s/ Thomas H. Davis, Jr.
                                            Thomas H. Davis, Jr.
                                            N.C. State Bar No. 7084
                                            thdavis@poynerspruill.com
                                            P.O. Box 1801
                                            Raleigh, NC 27602-1801
                                            Telephone: (919) 783-2816
                                            Facsimile: (919) 783-1075

                                            Counsel for Corvias Construction, LLC,
                                            Corvias Construction Partners, LLC,
                                            and Bragg Communities, LLC




                          Page 44 of 44
  Case 5:20-cv-00673-FL Document 1 Filed 12/14/20 Page 44 of 44
